Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3-6, 9, 12-13, 16-20, 22 and 24 and species of inflammatory disease in the reply filed on 10/18/2021 is acknowledged.
Claims 33-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021.
Claims 1, 3-6, 9, 12-13, 16-20, 22 and 24 are under consideration in the instant Office Action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Objections
20 is objected to because of the following informalities:  there is a space missing between “iC3bthat”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 9, 12-13, 16-20, 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
See MPEP §2163(I)(A) which states: "The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A 
Claim 1 calls for a method to treat a subject with an iC3b/C3dg/C3d inhibitor while dependent claims call for a functional requirement of the iC3b/C3dg/C3d inhibitor that inhibits pathological macrophage/microglia polarization (claim 5); that the inhibitor binds to iC3b, C3dg and C3d (claims 16-17, 20); does not bind C3 or C2 (claims 18-19); binds to CR3 (claim 22) and enhances internalization of C3 degradation fragments (see claim 24). Further, claims 12 and 13 call for a complement inhibitor with no required structure function correlation. There is no specific structural requirement for the iC3b/C3dg/C3d inhibitor beyond the required functions of the dependent claims or the complement inhibitor. The instant claims call for an iC3b/C3dg/C3d inhibitor and complement inhibitor which encompasses genera without any specific structure. The required function of the inhibitors can be achieved in any form, no specific structure is required, as long as they are capable of inhibiting their target proteins or complement pathway. The scope of the claim is so broad and reads on so many possible genera that it is clear that the specification fails to describe all of the possible means of achieving the response linked to its function since this also encompasses any possible antibodies. The claims do not require any inhibitor possess any particular conserved structure or other disclosed distinguishing features. Therefore, the genera are merely defined by function and the instant specification fails to describe the full genera of the possible methods that are encompassed by these claims. 

The instant specification fails to specifically teach iC3b/C3dg/C3d inhibitors and there is no support provided that the applicants have envisioned all of the possible inhibitors encompasses by these functional requirements of the instant claims. Further, the instant claims do not require that the claimed inhibitors possess any particular conserved structure or other disclosed distinguishing feature.  The scope of the terms of the “inhibitor” is so broad and reads on so many possible genera and the instant specification fails to describe any of the possible inhibitors that are encompassed by this term. The “inhibitor” encompasses any agent that has the required function but the instant specification fails to teach all the possible inhibitor encompassed by the possible inhibitors in the instant claim. The claims do not require that the “inhibitors” possess any particular conserved structure or other disclosed distinguishing feature. The term “inhibitor” as disclosed in the instant specification at paragraphs 69-70 encompasses many things including antibodies, proteins, peptides, hormones, small drugs or other drugs as long as they achieve the required function. Thus the claims are drawn to multiple genera of molecules that are defined only by they function as iC3b/C3dg/C3d inhibitors. Therefore, the genus is merely defined by function and the instant specification fails to describe the full genus of molecules that are encompassed by these claims. 

Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that they invented what is claimed.” (See Vas-Cath at page 1116).
The skilled artisan cannot envision the detailed structure of the encompassed inhibitors, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claims 1, 3-6, 9, 12-13, 16-20, 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method that alleviates macular degeneration symptoms by targeting the iC3b/C3dg/C3d proteins of the complement pathway with known inhibitors in the art, does not reasonably provide enablement for a method of treating or preventing any chronic inflammation disorder with any known or unknown iC3b/C3dg/C3d inhibitor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
The claims recite a method of treating a subject with a chronic inflammatory disorder, which encompasses macular degeneration, Alzheimer’s disease, Parkinson’s disease, Huntington’s disease and ALS (see instant specification at paragraphs 105-107), by administering any iC3b/C3dg/C3d inhibitor. The instant specification makes clear that “treating” includes completely preventing and completely curing the disease, such as causing regression of the disease (see paragraph 37). The art does not provide compensatory teachings. For example, the art currently does not recognize any drug or method that results in the complete prevention of Alzheimer’s disease. See for example Rafii et al., 2009 (instant PTO-892) that states in the abstract “current FDA-approved drugs for Alzheimer’s disease do not prevent or reverse the disease, and provide only modest symptomatic benefits”. The instant specification does not provide any working examples of AD prevention nor does it provide adequate guidance on how to overcome the art-recognized difficult nature of this goal. One skilled in the art could not practice the method of the claims to achieve the result of prevention of AD as claimed. Moreover, AD is well known in the art as a sporadic disease. The state of the art is such that predicting who will and will not suffer Alzheimer's disease is unpredictable. One of skill in the art, upon practicing the instantly claimed method, would be unable to determine if AD was actually prevented or if the subject would simply not have developed the disease even absent treatment. With respect to curing or causing regression of the disease, AD is notoriously well-known in the art as a chronic neurodegenerative disease resulting in neuronal death and brain tissue atrophy. There 
As set forth above, inadequate guidance is presented in the specification to overcome the obstacles in practicing the claimed invention in its full scope. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. Given the absence or working examples and the tremendous breath of scope involving the instant claims, it would require undue experimentation for one of skill in the art to practice the claimed invention in its full .
	
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-6, 9, 12-13, 16-20 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holers et al., US2013/0078245 (IDS).
Holers teaches a method of treating a subject with chronic inflammatory disorder by reducing host humoral immune response by administering and iC3b/C3dg/C3d inhibitors which include antibodies that bind to C3 fragments like iC3b, C3dg and C3d (see paragraphs 3-4, 11, 21-22, 137, 270-271) and reads on instant claims 1, 3-5, 16-20 and 24. Holders teaches treating age-related macular degeneration and administering the claimed inhibitors via intravitreal injection (see paragraphs 142, 186, 189, 196-200, 383 and claims 55, 63 and 72) and reads on instant claims 6 and 9. Holers teaches also .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9, 12-13, 16-20, 22 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Holers et al., US2013/0078245 (IDS).
Holers does not specifically teach inhibitors of iC3b, C3dg, C3d that specifically binds to CR3 as in instant claim 22. Holers does teach that CR3 binds to iC3b and C3dg (see paragraphs 556-557) and Holder teaches antibodies against CR2 to prevent association of C3d and CR2 (see paragraph 178). Therefore, one of ordinary skill in the art would be motivate d to target the receptors (CR3) of the C3 fragments to inhibit their 

Conclusion
No claims are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649